— Kane, J.
Appeal from an order of the Family Court of St. Lawrence County (Nelson, J.), entered April 15, 1985, which granted petitioner’s application, in a *493proceeding pursuant to Domestic Relations Law § 240, and awarded custody of the parties’ child to petitioner.
Respondent argues on appeal that the record does not adequately support Family Court’s decision to modify its prior order* of joint custody and grant petitioner sole custody of the parties’ son. A review of this lengthy record, however, reveals no reason to disturb Family Court’s decision. The hearing was extensive, Family Court evaluated all relevant issues (see, Hendery v Hendery, 101 AD2d 619, 620) and its determination is well supported by the record (see, Eschbach v Eschbach, 56 NY2d 167). The order should therefore be affirmed.
Order affirmed, without costs. Mahoney, P. J., Kane, Weiss, Mikoll and Yesawich, Jr., JJ., concur.

 A prior custody and visitation proceeding was settled by stipulation.